Ingraham, P. J. (dissenting):
I do not think that upon the facts as they appear in this record the deceased ever acquired a new domicile in New Jersey. He had been a resident of this State for many years, *422had voted here, and that domicile continued until he had acquired a new domicile. He clearly did not intend to acquire a new domicile at the house of his son, where his stay was merely temporary pending the completion of the house which he was then building in New Jersey. He never could have acquired a new domicile in the new house, as it was not completed before his death.
I think he, therefore, remained a resident of New York until the time of his death, and that the court below correctly so-decided.
McLaughlin, J., concurred.
Order reversed, with ten dollars costs and disbursements, and the appeal of the executor allowed. Order to be settled on notice.